Exhibit 99.1 YAMANA GOLD ANNOUNCES THIRD QUARTER 2015 RESULTS Gold production increased quarter-over-quarter as focus on operational execution continues to support further production growth TORONTO, ONTARIO, October 29, 2015 ─ YAMANA GOLD INC. (TSX:YRI; NYSE:AUY) (“Yamana” or “the Company”) is herein reporting its financial and operating results for the third quarter 2015, with some highlights provided as follows. · Total gold production of 325,897 ounces representing a 9% increase in gold production from continuing operations compared to the second quarter of 2015, including 281,915 ounces of gold from core assets(1). o Total gold production of 929,128 ounces in the first nine months of 2015. · Notable increases in gold production at our core assets compared to the second quarter of 2015 include: o 32% at Jacobina, 17% at Gualcamayo, 12%at Canadian Malartic, 10% at Minera Florida6% at Chapada and 4% at Mercedes. · Cash costs(2) of $594 per ounce of gold including the following notable decreases compared to the second quarter of 2015: o 27% at Jacobina, 15% at Mercedes and 11% at Canadian Malartic. · All-in sustaining costs (“AISC”)(2,3) of $841 per ounce of gold; and o $748 per ounce of gold at core assets. · Production of 2.2 million ounces of silver at AISC(2,3) of $11.32 per ounce. o Silver production of 7.1 million ouncesin the first nine months of 2015. · 34.0 million pounds of copper production at cash costs(2) of $1.41 per pound. o Copper production of 94.4 million pounds in the first nine months of 2015. · Adjusted cash flows from continuing operations before changes in non-cash working capital(2,4) of $133.9 million or $0.14 per share. · Cash flows from continuing operations after changes in non-cash working capital(4) of $77.6million or $0.08 per share. · General and administrative expense of $28.5 million, representing an 11% decrease compared to the second quarter of 2015. · Adjusted loss from continuing operations(2) of $20.2 million or $0.02 per share; and o Net loss from continuing operations of $115.0 million or $0.12 per basic share. (All amounts are expressed in United States dollars unless otherwise indicated.) 1. Core assets includesChapada, El Peñón, Canadian Malartic, Gualcamayo, Mercedes, Minera Florida and Jacobina. 2. Refers to a non-GAAP measure.Reconciliation of non-GAAP measures are available at www.yamana.com/Q32015. 3. Includes cash costs, sustaining capital, corporate general and administrative expense and exploration expense. 4. Cash flows from operating activities. 1 Given the advancement of the Brio Gold Inc. (“Brio Gold”) monetization plan, the table below has been provided to give a preview of the Company's cost profile for its core mines, Brio Gold and continuing operations, all other inputs remaining equal.Additionally, the table shows that in the absence of the foreign exchange hedges, that will be extinguished by year end, the Company's cash costs, AISC and cash costs on a co-product basis would have come in at lower levels. Core Mines(1) Cash cost per ounce AISC per ounce Gold co-product cash cost per ounce Costs including hedge impact $ $ $ Impact of hedge(4) $ ) $ ) $ ) Costs excluding hedge impact $ $ $ Brio Gold(2) Costs including hedge impact $ $ $ Impact of hedge (4) - - - Costs excluding hedge impact $ $ $ Continuing operations(3) Costs including hedge impact $ $ $ Impact of hedge(4) $ ) $ ) $ ) Costs excluding hedge impact $ $ $ 1. Based on gold production of 281,915 ounces from the Company's core mines. 2. Based on gold production of 38,430 ounces from Brio Gold.Brio Gold costs exclude impact of copper by-product credits, as those are attributable to Chapada, which is part of the Company's core mines. 3. Based on gold production of 325,897 ounces from the Company's continuing operations. 4. Based on realized foreign exchange hedges settled during the third quarter of 2015. 2 KEY STATISTICS Three Months Ending Sep 30th Nine Months Ending Sep 30th (In millions of United States Dollars except for shares and per share amounts, unaudited) Revenue Cost of sales excluding depletion, depreciation and amortization ) Depletion, depreciation and amortization ) General and administrative expenses ) Exploration and evaluation expenses ) Equity (losses)/earnings from associate (Alumbrera) Mine Operating earnings Net (loss)/earnings from continuing operations ) Net (loss)/earnings from continuing operations per share ) Adjusted (loss)/earnings from continuing operations ) ) ) Adjusted (loss)/earnings from continuing operations per share ) ) Cash flow generated from continuing operations after changes in non-cash working capital Per share Adjusted cash flow from operations before changes in non-cash working capital Per share Average realized gold price per ounce Average realizedsilver price per ounce Average realized copper price per pound 3 PRODUCTION SUMMARY - FINANCIAL AND OPERATING SUMMARY Three Months Ending Sep 30th Nine Months Ending Sep 30th Gold produced Gold sold Silver produced (millions of ounces) Silver sold (millions of ounces) Copper produced - Chapada (millions of pounds) Copper sold - Chapada (millions of pounds) Three Months Ending Sep 30th Nine Months Ending Sep 30th Gold Cash costs per ounce $ Co-product cash costs per ounce $ All-in sustaining costs per ounce $ All-in sustaining costs per ounce, co-product basis $ Silver Cash costs per ounce $ Co-product cash costs per ounce $ All-in sustaining costs per ounce $ All-in sustaining costs per ounce, co-product basis $ Cash costs per pound of copper - Chapada $ 4 PRODUCTION BREAKDOWN Three Months Ending Sep 30th Nine Months Ending Sep 30th Gold Ounces Chapada El Peñón Canadian Malartic Gualcamayo Mercedes Minera Florida Jacobina Alumbrera Brio Gold Continuing Operations Ernesto Pau-a-Pique 0 TOTAL Three Months Ending Sep 30th Nine Months Ending Sep 30th Silver Ounces Chapada El Peñón Mercedes Minera Florida TOTAL Financial results for the three months ended September 30, 2015 Net loss from continuing operations attributable to Yamana equity holders for the three months ended September30, 2015 was $115.0 million or $0.12 per share basic, compared to a net loss from continuing operations attributable to Yamana equity holders of $879.6 million or $1.00 per share basic and diluted for the three months ended September30, 2014. Net loss was impacted by a higher income tax expense and an equity loss from Alumbrera (12.5% interest).The income tax expense for the quarter reflects the impact of the non-cash tax relating to unrealized foreign exchange gains of $132.7 million as during the period, the Brazilian Real, Argentinean Peso and Mexican Peso devalued significantly against the US Dollar. 5 The impact of these foreign exchange movements on taxes are non-cash and, as such, are excluded from adjusted earnings. Adjusted loss from continuing operations was $20.2 million or $0.02 per share basic for the three months ended September30, 2015, compared to adjusted loss of $1.3 million or $nil per share for the same period of 2014.Mine operating earnings for the three months ended September30, 2015 were $49.7 million, compared to $84.2 million for the same period of 2014.Adjusted loss and mine operating earnings for the period were primarily impacted by lower realized metal prices than the same quarter of 2014 by approximately 12% for gold, 23% for silver and 9% for copper, partially offset by higher sales volume for gold. Revenue for the three months ended September30, 2015 was lower by $45.5 million compared to the same period last year largely due to lower metal prices. Cash flows from operating activities from continuing operations for the three months ended September 30, 2015, after and before changes in non-cash working capital, were $77.6 million and $127.6 million, respectively.The Company generated $0.30 of adjusted operating cash flows before changes in non-cash working capital for every dollar of revenue generated during the period, notwithstanding lower metal prices in 2015.This compares to $0.34 for the same period of 2014 which was lower predominantly related to the lower metal prices during the period. Revenue for the three months ended September30, 2015 was $448.9 million, lower compared to $494.4 million for the same period of 2014 as increase in gold and copper sales volumes were more than offset by a decline in metal prices.Revenue for the third quarter of 2015 was generated from the sale of 317,859 ounces of gold, 2.2 million ounces of silver and 29.1 million pounds of copper, excluding attributable sales from Alumbrera which is accounted for as an equity investment.This compares to sales, excluding Alumbrera, of 281,681 ounces of gold, 2.7 million ounces of silver and 35.7 million pounds of copper for the three months ended September30, 2014. 6 The average realized price of gold for the quarter was $1,122 per ounce, compared to $1,276 per ounce for the same quarter in 2014, or 12% lower and the average realized silver price was $14.88 per ounce, compared to $19.27 per ounce for the same quarter in 2014, or 23% lower.The average realized price of copper was $2.85 per pound, compared to the $3.14 per pound for the same quarter in 2014, or 9% lower. Cost of sales excluding depletion, depreciation and amortization for the three months ended September30, 2015 was $266.0 million, compared to $275.0 million for the same period in 2014.Cost of sales excluding depletion, depreciation and amortization for the third quarter was lower than that of the same period in 2014, despite higher sales volume for gold, reflecting cost reduction initiatives implemented by Company and the impact of the depreciation of foreign currency rates from the strengthening of the US Dollar against the Brazilian Real, the Argentinean Peso, the Mexican Peso and the Canadian Dollar. Depletion, depreciation and amortization ("DDA") expense for the three months ended September30, 2015 was $133.2 million, in line with the $135.2 million for the same period of 2014. General and Administrative (“G&A”), exploration and evaluation, other and net finance income were $41.1 million for the three months ended September30, 2015, compared to $65.6 million for the same period in 2014, representing a decrease of 37%, a breakdown of which is as follows: · G&A expenses were $28.5 million, compared to $24.9 million for the same period in 2014. Higher G&A than in the comparative period of 2014 resulted mainly from adjustments on stock based compensation and other recoveries for which there is no current period comparative.The Company has continued to implement cost saving initiatives resulting in a decrease of 11% in G&A from that of the second quarter of 2015. · Exploration and evaluation expenses were $6.6 million, compared to $5.2 million for the same period of 2014 mainly from additional exploration and evaluation on new properties acquired. · Other expenses were $7.4 million, compared to $39.3 million for the same period of 2014 or 81% lower.Other expenses in the comparative period included provisions, demobilization and reorganization costs relating to C1 Santa Luz with no current period comparative. · Net finance income was $1.4 million, compared to net finance income of $3.8 million for the same period of 2014, predominantly from higher foreign exchange gains partly offset by a loss on derivatives compared to a gain in the same period of 2014.Additionally, included in net finance income are proceeds of $12.4 million following the closeout of forward copper derivative contracts during the period. The realized contracts associated with the copper price protection program for the period and the closeout of the fourth quarter contracts during the period, generated total cash proceeds of $24.8 million.Of the total proceeds, $12.4 million was related to third quarter production and was included in revenue and the remainder in net finance income. 7 Equity loss from Alumbrera was $6.3 million for the three months ended September30, 2015, compared to equity loss of $12.1 million for the three months ended September30, 2014.The equity loss was a result of lower metal prices and planned reduced production from Alumbrera as the mine is near the end of its life.No cash dividends were received during the three months ended September30, 2015 from the Company’s equity investment in Alumbrera compared to $12.4 million of the same period of 2014. Operating Results for the three months ended September 30, 2015 Gold production for the third quarter was in line with the comparative period in 2014 and lower for silver.Production at most mines was generally in line with or above targets, except for El Peñón and Mercedes.The Company continues to expect to be in line with overall annual gold production guidance.For the third quarter, El Peñón's production continued to be impacted by lower grades from the more erratic areas in the periphery of higher grade ore bodies encountered during the second quarter, while at Mercedes, operational improvements including measures to improve dilution control began to take effect towards the end of the quarter as evidenced by higher production at lower cash costs relative to the second quarter of 2015. Production at these mines will continue to improve for the remainder of the year. GOLD Third quarter gold production from continuing operations of 325,897 ounces was in line with the 326,599 ounces of gold in the third quarter of 2014.Production from core assets for the quarter was 281,915 ounces of gold and compares to 278,750 ounces of gold in the third quarter of 2014, representing a 1% increase.The most notable production increases from the third quarter of 2014 was a 33% increase at Jacobina, a 29% increase at Minera Florida, an 11% increase at Chapada and an 18% increase at Canadian Malartic.Production increases from the second quarter of 2015 included a 32% increase at Jacobina, a 17% increase at Gualcamayo, a 12% increase at Canadian Malartic (which also achieved at fifth consecutive quarterly record), a 10% increase at Minera Florida, a 6% increase at Chapada and a 9% increase at Brio Gold.The Company is well positioned for higher production for the remainder of 2015 with the largest impact at mines that contribute most significantly to the operating cash flow generation of the Company. 8 Cash costs for the third quarter were $594 per ounce of gold, compared to $528 per ounce of gold in the same quarter of 2014. Cash costs were impacted by a 9% decline in the realized price of copper and lower sales volume resulting in lower by-product credits for the quarter.On a co-product basis, cash costs for the third quarter were $653 per ounce of gold or 6% lower, compared to the $695 per ounce of gold in the third quarter of 2014.Relative to the second quarter of 2015, cash costs on a co-product basis were 7% lower reflecting the impact of higher production.Late in the quarter, further improvements in co-product cash costs occurred due to further weakening of the currencies in the countries in which the Company operates.The Company expects this trend to continue into the fourth quarter. All-in sustaining costs ("AISC") were $841 per ounce of gold, compared to $867 per ounce of gold for the third quarter of 2014 and $896 per ounce of gold for the second quarter of 2015.On a co-product basis, AISC were $856 per ounce of gold for the third quarter compared to $971 per ounce of gold for the third quarter of 2014 and $949 per ounce of gold for the second quarter of 2015.AISC from core assets were $790 per ounce of gold on a co-product basis or 15% and 10% lower than the third quarter of 2014 and the second quarter of 2015, respectively. Lower cash costs overall reflect the implementation of several mine specific cost reduction initiatives implemented during the period and the depreciation of foreign currencies against the US Dollar, partly offset by planned lower grades at some mines. SILVER Third quarter silver production was 2.2 million ounces compared to the 2.9 million ounces of silver in the third quarter of 2014 as mine plan in certain locations called for mining from areas with lower silver grades and was also impacted by lower grades from the more erratic areas in the periphery of higher grade ore bodies atEl Peñón.Cash costs for the third quarter of 2015 were $7.37 per ounce of silver, impacted by lower production and lower by-product copper credits when compared to $4.80 per ounce of silver in the third quarter of 2014.Cash costs on a co-product basis for the third quarter were $8.46 per ounce of silver, compared to $6.84 per ounce of silver in the third quarter of 2014. 9 COPPER Total copper production for the three months ended September30, 2015 was 38.0 million pounds, compared to 43.5 million pounds for the same period of 2014.Copper production for the three months ended September30, 2015 was 34.0 million pounds from the Chapada mine, compared to 38.0 million pounds for the same period of 2014.Lower copper production compared to the third quarter of 2014 was due to planned lower copper feed grades and lower throughput. Cash costs per pound of copper on a co-product basis were $1.41 per pound from the Chapada mine compared to $1.59 per pound of copper in the third quarter of 2014. Chapada, Brazil Chapada continued to deliver on expectations in the third quarter of 2015, following a strong first half.Gold production continued sequential quarter-over-quarter increases in 2015, exceeding targets and was higher compared to the third quarter of 2014.Gold and silver production are expected to further increase in the fourth quarter with copper production expected to be in line with the third quarter of 2015. Higher gold production, compared to the third quarter of 2014 and to the second quarter of 2015, was due to planned higher gold feed grades partially offset by lower recoveries.Payable ounces of gold also increased due to higher ore grade.Lower copper production compared to the third quarter of 2014 was due to planned lower copper feed grades and lower throughput.Silver production was in line with the second quarter of 2015 and lower compared to the third quarter of 2014. Throughput at Chapada increased compared to the second quarter of 2015 due to more efficient flow of material through the crushers, partly offset by the unplanned maintenance to a feeder.As a result of increased throughput, Chapada produced approximately 6,200 dry metric tonnes of concentrate inventory in excess of plan.Due to the fixed schedule of shipments versus the aforementioned increased production, inventory levels increased during the third quarter, which will be sold during the fourth quarter.The approximate market value at the end of the period, related to the increased inventory that was not sold, was $9.3 million.Efforts to further improve operational performance continue at the site, with targets to increase recoveries and throughput in addition to the implementation of cost improvement initiatives. Cash costs were impacted by a 9% decline in the realized price of copper and lower sales volume, resulting in a lower by-product credit for the third quarter of 2015 compared to the third quarter of 2014.Lower co-product cash costs for gold compared to the third quarter of 2014 were due to increased production and the depreciation of the Brazilian Real.Co-product cash costs for copper were lower compared to the third quarter of 2014 due to the depreciation of the Brazilian Real. 10 In the absence of the foreign exchange hedges, the third quarter co-product cash costs would have improved by $51 per gold ounce and by $0.20 per copper pound, or $19 per gold ounce and $0.07 per copper pound in the comparative period.Cash costs and AISC, net of by-product credits, for the third quarter would have improved by $240 per gold ounce and $110 per gold ounce for the comparative period. The average exchange rate for the quarter and the first nine months of 2015 was 3.54 and 3.17 Reais per US Dollar, respectively.This compares to an after-hedge realized rate of 3.00 and 2.82 Reais per US Dollar for Chapada, which had a unfavourable impact on cash costs.Should the exchange rate remain at the 3.95 Reais per US Dollar level observed at the end of the quarter, the Company will continue to benefit from a lower costing structure, partially offset by the remaining hedges in place.Starting in 2016, the Company will begin to fully benefit from the expected weaker foreign currency resulting in a lower cash cost for both gold and copper. The Company periodically uses forward contracts to economically hedge against the risk of declining copper prices for a portion of Chapada's forecast copper concentrate sales. Settlements for the period are reflected on the effective realized copper price of $2.85 and $2.88 per pound as compared to average market copper prices of $2.39 and $2.59 per pound, for the three and nine months ended September 30, 2015, respectively.During the third quarter the Company bought back 18 million pounds of fourth quarter copper contracts that were previously entered into with a contract price of $3.00 per pound.Upon the closeout of these contracts the Company received proceeds of $12.4 million. In the third quarter of 2015, Chapada produced 32,029 ounces of gold and 69,067 ounces of silver compared to 28,847 ounces of gold and 83,769 ounces of silver for the same quarter of 2014.Co-product cash costs were $307 per ounce of gold and $3.20 per ounce of silver in the third quarter, compared to $416 per ounce of gold and $4.58 per ounce of silver in the same quarter of 2014. Copper production was 34.0 million pounds in the third quarter of 2015, compared to production of 38.0 million pounds of copper for the same quarter of 2014.Co-product cash costs for copper were $1.41 per pound in the third quarter compared to $1.59 per pound for the same quarter of 2014. Chapada produced 84,561 ounces of gold and 203,987 ounces of silver in the first nine months of 2015, compared to 78,177 ounces of gold and 223,645 ounces of silver in the same period of 2014.Co-product cash costs were $352 per ounce of gold and $3.23 per ounce of silver in the first nine months of 2015, compared to $434 per ounce of gold and $4.81 per ounce of silver in the same period of 2014. 11 Copper production was 94.4 million pounds in the first nine months of 2015, compared to production of 98.5 million pounds of copper for the same period of 2014.Co-product cash costs for copper were $1.52 per pound in the first nine months of 2015, compared to $1.71 per pound for the same period of 2014. El Peñón, Chile Mining at El Peñón in the third quarter of 2015 continued to transition from the periphery areas of Bonanza, where grades have been more erratic, into other vein structures, the result of which was anticipated lower production in the third quarter.Production is expected to increase in the fourth quarter and to be consistent with, or above, the levels established in the first quarter of the year.Fourth quarter production levels are expected to become the normalized average quarterly production for 2016.The fourth quarter increase is expected from planned production contribution from higher grade areas in both the north and south mines.Operations were not impacted by the earthquake that occurred in central Chile during the third quarter.Gold and silver feed grades increased in the third quarter compared to the second quarter of 2015, and are anticipated to increase further in the fourth quarter.The Company continues to expect better overall production and costs for the second half of 2015. At El Peñón, gold and silver production were lower compared to the third quarter of 2014, mostly as a result of lower gold and silver grades partially offset by higher recoveries.Higher costs during the quarter compared to the third quarter of 2014 were due to the relative increase in ore development due to mining of fringe areas at a lower grade compared to the third quarter of 2014.Costs are expected to be lower in the second half of the year mostly due to operational improvements initiated in the first half of the year.This is evidenced by an improving month-over-month cost trend resulting in cash costs of $624 per ounce of gold for the month of September, the lowest in the third quarter. In the third quarter of 2015, El Peñón produced 51,983 ounces of gold and 1.9 million ounces of silver, compared to 70,111 ounces of gold and 2.3 million ounces of silver for the same quarter of 2014.Cash costs were $676 per ounce of gold and $8.39 per ounce of silver in the third quarter of 2015, compared to $567 per ounce of gold and $7.30 per ounce of silver in the same quarter of 2014. El Peñón produced 167,914 ounces of gold and 6.1 million ounces of silver in the first nine months of 2015, compared to 205,506 ounces of gold and 6.2 million ounces of silver in the same period of 2014.Cash costs were $648 per ounce of gold and $8.13 per ounce of silver in the first nine months of 2015, compared to $548 per ounce of gold and $7.86 per ounce of silver in the same period of 2014. 12 Canadian Malartic (50% interest), Canada Canadian Malartic continues to operate at levels that are in line with, or above target, and production in the third quarter of 2015 achieved a fifth consecutive quarterly record of 76,603 ounces of gold on a 50%-basis. Third quarter production exceeded the second quarter of 2015 and the third quarter of 2014 by 12% and 18%, and was the result of planned higher grades, recoveries and record throughput.Grade for the reminder of the year and into 2016 is expected to remain at the same levels of 2015.Throughput in the third quarter reached a new record and was slightly higher than the planned average of 53,000 tonnes per day for the second half of 2015, due to improved crusher operating time.Cash costs in the third quarter were significantly lower than the second quarter of 2015 and the third quarter of 2014.Cash costs were positively impacted by increased production at higher grades and lower production costs in all sectors as well as the depreciation of the Canadian Dollar. The Company and its partner continue to pursue opportunities to optimize the operations and generate further value from this cornerstone asset.Some of the recent initiatives include improvements to the SAG mill and crusher liners in an attempt to reduce the number of scheduled shutdowns, improvements to the crusher availability, acquiring additional equipment, among others. In the third quarter of 2015, Canadian Malartic produced 76,603 ounces of gold on a 50%-basis, compared to 68,440 ounces of gold in the second quarter of 2015.Cash costs were $544 per ounce of gold in the third quarter, compared to $609 per ounce in the second quarter of 2015. Canadian Malartic produced 212,937 ounces of gold on a 50%-basis at cash costs of $593 per ounce in the first nine months of 2015. Gualcamayo, Argentina Production was in line with target at Gualcamayo for the third quarter of 2015, increasing 17% from the second quarter as recoveries and throughput improved.Production is expected to increase further in the fourth quarter, having a positive impact on cash costs and underpinning annual expectations. At Gualcamayo, production was slightly higher thanthe third quarter of 2014 as improved recoveries of inventories in the heap leach pad offset the overall lower gold grades mined and fed, in line with the mining sequence. Gold grades in the quarter were consistent with the mine plan as the open pit transitioned to a new phase starting with lower grades partially offset by a 45% higher contribution from the underground mine compared to the previous quarter. Higher cash costs compared to the third quarter of 2014 were the result of lower grades partially offset by the depreciation of the Argentinian Peso. 13 The expansion of the Adsorption and Desorption plant is now complete and is expected to further increase production beginning in the fourth quarter of 2015.Further optimizations on production and increasing operating cash flows are expected in the fourth quarter.While most of the initiatives implemented in the last months have been related to reductions in expenditures including halting non-critical underground mine development, prioritizing capital investment and headcount reductions having a favourable impact to AISC, resources are now focused on increasing production over plan and sustaining 2014 annual production levels. During the third quarter, the Company completed the initial technical and financial analysis of the Deep Carbonates project.The Deep Carbonates project is a potential large scale, bulk tonnage underground operation beneath the current QDD pit limits.The results of this analysis support a viable project with recoverable gold currently estimated at more than 1.1 million ounces.As part of the ongoing work, the Company is considering a number of mining method alternatives to improve the capital spend profile and to de-risk the project.The mineralization is open in almost every direction, and continued exploration is expected to further improve project economics.The results to date and the ongoing work are expected to support a decisionin 2016 to advance the project to the pre-feasibility stage. In the third quarter of 2015, Gualcamayo produced 44,076 ounces of gold, compared to 43,060 ounces of gold in the same quarter of 2014.Cash costs were $892 per ounce of gold in the third quarter of 2015, compared to $867 per ounce of gold in the third quarter of 2014. Gualcamayo produced 127,811 ounces of gold in the first nine months of 2015, compared to 134,404 ounces of gold in the same period of 2014.Cash costs were $820 per ounce of gold in the first nine months of 2015, compared to $765 per ounce of gold in the same period of 2014. Mercedes, Mexico At Mercedes, the Company continued to advance measures to improve dilution control and the mine's cost structure in the third quarter.Increased gold and silver production at lower costs for the third quarter of 2015 compared to the second quarter resulted from higher feed grades and recoveries as well as the implementation of cost reduction initiatives.In addition, gold and silver cash costs in the third quarter benefited from local currency depreciation as hedges dominated in Mexican Pesos expired in the second quarter of 2015.The Company expects gold and silver production to further increase in the fourth quarter as efforts to improve dilution control continue. 14 At Mercedes, the Company is undergoing initiatives to transition some mining areas from bulk mining to a more selective mining method, in addition to optimizing drilling accuracy and improving drilling and blasting practices. Additionally, higher production at lower costs continues to demonstrate advancement of the Company's plan for improvement at the operation and the focus on producing ounces at lower costs. This is evidenced by an improving cost trend resulting in cash costs of $768 per ounce of gold for the month of September, the lowest in 2015.Mining productivity from higher grade veins such as Lagunas and Barrancas is increasing as per the mining plan and is continuing to deliver according to the model.Higher production, in addition to several cost reduction initiatives initiated during the year, are expected to have a positive impact on cash costs in the near-term. In the third quarter of 2015, Mercedes produced 20,155 ounces of gold and 88,456 ounces of silver, compared to 28,459 ounces of gold and 103,642 ounces of silver in the same quarter of 2014.Third quarter gold and silver production exceeded the second quarter by 4% and 12%, respectively.Cash costs were $865 per ounce of gold and $8.00 per ounce of silver in the third quarter of 2015, compared to $671 per ounce of gold and $11.02 per ounce of silver in the same quarter of 2014.Third quarter cash costs for gold and silver production were 15% and 21% lower than the second quarter, respectively. Mercedes produced 63,731 ounces of gold and 280,827 ounces of silver in the first nine months of 2015, compared to 74,847 ounces of gold and 290,741 ounces of silver in the same period of 2014.Cash costs were $899 per ounce of gold and $8.28 per ounce of silver in the first nine months of 2015, compared to $703 per ounce of gold and $10.82 per ounce of silver in the same period of 2014. Minera Florida, Chile Minera Florida continued to deliver on expectations with a strong third quarter, following a strong first half of 2015, as production continues to track above target.Operations were not impacted by the earthquake that occurred in central Chile during the third quarter.For the fourth quarter, production for gold is expected to be in line with the quarterly average in 2015 and higher for silver. At Minera Florida, 29% higher gold production at lower cash costs compared to third quarter of 2014 was the result of increased gold grades and throughput.Increase in gold grade also contributed to the 10% increase in gold production, compared to the second quarter of 2015.Silver production was lower compared to the third quarter of 2014 with lower planned silver grades as mining continued in lower silver grade areas.Silver cash costs were impacted by lower silver grades and recoveries partially offset by higher throughput. 15 In the third quarter of 2015, Minera Florida produced 28,989 ounces of gold and 124,865 ounces of silver, compared to 22,402 ounces of gold and 409,676 ounces of silver in the same quarter of 2014.Cash costs were $710 per ounce of gold and $12.86 per ounce of silver in the third quarter of 2015, compared to $745 per ounce of gold and $3.56 per ounce of silver in the same quarter of 2014. Minera Florida produced 83,400 ounces of gold and 458,354 ounces of silver in the first nine months of 2015, compared to 72,123 ounces of gold and 790,915 ounces of silver in the same period of 2014.Cash costs were $727 per ounce of gold and $10.33 per ounce of silver in the first nine months of 2015, compared to $695 per ounce of gold and $5.54 per ounce of silver in the same period of 2014. Jacobina, Brazil Operational performance at Jacobina was consistent with plan during the third quarter of 2015, with significant improvements in production and cash costs compared to the first half of 2015.Higher production and lower cash costs in the quarter were the result of higher grades, which were consistent with expectations and averaged 2.59 grams per tonne, an increase of 40% compared to the first half of 2015.Development into higher grade areas continues to advance.Production and grade levels observed in the third quarter are expected to continue in the fourth quarter and onwards. At Jacobina, increased production at lower costs in the third quarter of 2015 compared to the third quarter of 2014 continues to demonstrate advancement of the Company's plan for improvement at the operation and the focus on producing more ounces at lower costs.Production in the third quarter increased compared to the third quarter of 2014 and the second quarter of 2015 by 33% and 32%, respectively, resulting from higher feed grade partially offset by lower throughput.Cash costs in the quarter were lower compared to the third quarter of 2014 and the second quarter of 2015 by 27% for each period. In the absence of the foreign exchange hedges, the third quarter AISC and cash costs would have improved by $124 per gold ounce, or by $49 per gold ounce in the comparative period.The expiry of the hedges in the fourth quarter will result in a lower cash cost for gold and will coincide with an improving production profile and cost structure.The average exchange rate for the quarter and the first nine months of 2015 was 3.54 and 3.17 Reais per US Dollar, respectively.This compares to an after-hedge realized rate of 2.94 and 2.78 Reais per US Dollar for Jacobina, which had an unfavourable impact on cash costs.Should the exchange rate remain at the 3.95 Reais per US Dollar level observed at the end of the quarter, the Company will continue to benefit from a lower costing structure, partially offset by the remaining hedges in place.Starting in 2016, the Company will begin to fully benefit from the expected weaker foreign currency. 16 In the third quarter of 2015, Jacobina produced 28,080 ounces of gold, compared to 21,112 ounces of gold in the same quarter of 2014.Cash costs were $712 per ounce of gold in the third quarter of 2015, compared to $981 per ounce of gold in the third quarter of 2014. Jacobina produced 67,988 ounces of gold in the first nine months of 2015, compared to 54,741 ounces of gold in the same period of 2014.Cash costs were $864 per ounce of gold in the first nine months of 2015, compared to $1,123 per ounce of gold in the same period of 2014. Brio Gold In the third quarter of 2015, Brio Gold produced a total of 38,430 ounces of gold, compared to 40,327 ounces of gold in the same quarter of 2014, which included areas of production from the C1 Santa Luz mine which is now under care and maintenance.Cash costs were $658 per ounce of gold in the third quarter of 2015, compared to $844 per ounce of gold in the third quarter of 2014. Brio Gold produced 104,819 ounces of gold in the first nine months of 2015, compared to 106,193 ounces of gold in the same period of 2014.Cash costs were $746 per ounce of gold in the first nine months of 2015, compared to $907 per ounce of gold in the same period of 2014. PILAR, BRAZIL At Pilar, production continued to average approximately 7,000 ounces per month in the third quarter with total production slightly higher compared to the second quarter of 2015.Higher production was the result of increased feed grade as well as the contribution of production from Maria Lazarus, partially offset by lower throughput.Maria Lazarus commenced production in August of 2015 and is expected to contribute, at full production, approximately 25,000 ounces of gold per year.Cash costs continued to improve quarter-over-quarter and were approximately 14% lower than the second quarter of 2015. In the third quarter of 2015, Pilar produced a total of 21,468 ounces of gold, compared to 16,486 ounces of gold in the same quarter of 2014.Cash costs were $648 per ounce of gold in the third quarter of 2015. 17 Pilar produced 61,858 ounces of gold in the first nine months of 2015, compared to 41,333 ounces of gold in the same period of 2014.Cash costs were $742 per ounce of gold in the first nine months of 2015. FAZENDA BRASILEIRO, BRAZIL At Fazenda Brasileiro, production and costs continued to improve quarter-over-quarter with production increasing approximately 21% and costs decreasing approximately 16% compared to the second quarter of 2015.Improved production and costs in the quarter were the result of higher throughput, grade and recoveries from the previous quarter of 2015. In the third quarter of 2015, Fazenda Brasileiro produced a total of 16,963 ounces of gold, compared to 16,605 ounces of gold in the same quarter of 2014.Cash costs were $670 per ounce of gold in the third quarter, compared to $844 per ounce of gold in the third quarter of 2014. Fazenda Brasileiro produced 42,961 ounces of gold in the first nine months of 2015, compared to 44,475 ounces of gold in the same period of 2014.Cash costs were $751 per ounce of gold in the first nine months of 2015, compared to $912 per ounce of gold in the same period of 2014. C1 SANTA LUZ, BRAZIL In the third quarter, the modified process flowsheet was identified and a five month detailed metallurgical testwork program was completed.The results of the work were incorporated into a Preliminary Economic Assessment (“PEA”), which included an updated mine design and production schedule based on a new resource in connection with current operating cost estimates and recovery parameters.The modified process flowsheet allows for the processing of the carbonaceous minerals at C1 Santa Luz and the overall weighted average recoveries is expected to be approximately 83.7%. Further detailed metallurgical testwork, in order to optimize the modified process flowsheet, as well as a drilling program primarily focused on upgrading the current resource to reserves, is currently underway and is expected to continue through to the end of 2015. The results of this work will be included in a pre-feasibility study expected to be completed in the second quarter of 2016. Detailed engineering and construction is planned to be completed by mid-2016 with commissioning to commence in the third quarter of 2016. This work is being directed by Brio Gold’s management in consultation with the Company's technical services group. 18 Total capital spending at C1 Santa Luz is currently expected to be approximately $47.9 million for the remainder of 2015 and full year of 2016.This includes capital cost for the plant modifications of approximately $32.6 million. Once operations resume, C1 Santa Luz is targeted to produce approximately 100,000 ounces of gold annually, which would bring the total Brio production to 240,000 ounces of gold per annum. Alumbrera (12.5% interest), Argentina In the third quarter of 2015, Alumbrera produced 5,552 ounces of gold, compared to 7,520 ounces of gold in the same quarter of 2014.Cash costs were $617 per ounce of gold in the third quarter on a co-product basis, compared to $412 per ounce of gold in the third quarter of 2014. Alumbrera produced 15,969 ounces of gold in the nine months of 2015, compared to 25,946 ounces of gold in the same period of 2014.Cash costs were $613 per ounce of gold in the first nine months of 2015 on a co-product basis, compared to $366 per ounce of gold in the same period of 2014. CONSTRUCTION AND DEVELOPMENT Cerro Moro, Argentina EXPLORATION The Company continues to consider exploration to be a key to unlocking and creating further value for shareholders at existing operations.The 2015 exploration program focuses on finding higher quality ounces, being those ounces with the greatest potential to most quickly generate cash flow, and on infill drilling to do the work necessary to upgrade the existing inferred mineral resources. In the third quarter of 2015, the Company spent approximately $27 million on exploration. The following summary highlights the areas of focus for the 2015 exploration program and provides key updates from the third quarter of 2015. Monument Bay, Canada 19 In June 2015, as part of the Mega Precious Metals Inc. acquisition, the Company acquired the Monument Bay property, which is located in Manitoba, approximately 570 kilometres northeast of Winnipeg, and consists of 136 contiguous claims totaling 338,000 square kilometres.The Twin Lakes deposit contains the majority of the gold and tungsten mineralization found on the property to date.The deposit occurs within the Archean North Caribou Terrane along and adjacent to the Stull-Wunnumin structural break.The large mineral resource base provides opportunities for future mineral resource growth through the potential expansion of the existing measured and indicated mineral resource base of 2.2 million ounces of gold in 46.9 million tonnes at an average grade of 1.43 grams per tonne. Core drilling was re-initiated in September, with a total of approximately 1,000 metres of core (NQ) completed in five holes.The new holes were all focused on expanding or infilling zones of near surface high grade mineralization. Each hole encountered strong evidence of gold/tungsten mineralization with all assays pending.Additionally, approximately 2,100 metres of core were re-evaluated in the old core assay program and over 1,000 samples were collected for assay. Chapada, Brazil The 2015 exploration program at Chapada is focused on further testing of the Sucupira and Santa Cruz targets that were discovered in 2014, and on mineral resource infill drilling of select areas at Corpo Sul.The Company expects to complete 10,000 metres of exploration drilling and 12,000 metres of infill drilling over the course of 2015. During the third quarter, Sucupira was defined as a 1.8 kilometre extension of the Cava Norte ore body and remains open to the southwest and to depth.The Sucupira mineral body is comprised of a high grade gold and copper cigar-shaped core surrounded by a broad, low grade halo. Exploration and limited infill drilling at Sucupira advanced in the third quarter with the focus on the delineation of new mineral resources along strike, testing the mineral body to the northeast and beginning a closer spaced drill pattern that will help to define mineral resources. The infill drilling program at Cava Norte continued in the third quarter and completed 21 holes with the aim of upgrading mineral resources. El Peñón, Chile The 2015 exploration program at El Peñón is focused on exploring near mine targets, including the recently discovered Ventura vein, and on infill and limited definition drilling at the El Peñón, Fortuna and Pampa Augusta Victoria mine complexes.The Company expects to complete 30,000 metres of local and 36,000 metres of district exploration drilling, along with 117,000 metres of combined underground and surface infill drilling over the course of 2015. The drill program metres have increased due to extra funds made available during the quarter. 20 During the third quarter, infill drilling at the Ventura vein advanced with results continuing to support the economic potential of the target and the objective of upgrading the mineral resource.The El Peñón district exploration program continued in the quarter with drilling completed at the Laguna and Chiquilla Chica targets and results now being evaluated for economic potential. Gualcamayo, Argentina The 2015 exploration program at Gualcamayo is focused on discovering and extending near surface oxide mineral zones to both the east and west of current QDD Lower West ("QDDLW") underground operation limits, and on infill and expansion of the carbonate deposits that form the Southwest and parts of the Santiago mineral deposits in the Rodado target area. The Company expects to complete a total of 17,000 metres of drilling over the course of 2015. During the third quarter, underground based mineral resource expansion drilling continued with the objective of finding additional oxide ore at the east and west extensions of QDDLW.Significant oxide intercepts have been reported from QDDLW and samples have been sent to the laboratory for analysis and metallurgical testing.At the Las Vacas area, the geophysical campaign was completed during the third quarter and drilling of identified anomalies began late in the quarter. Mercedes, Mexico The 2015 exploration program at Mercedes is focused on mineral resource infill and extension drilling, completing limited ore definition drilling, and testing near mine and regional targets developed in prior exploration campaigns.The Company expects to complete approximately 39,000 metres of combined surface and underground drilling, an increase of 16,000 metres more than the program outlined in the second quarter. During the third quarter, infill drilling advanced at Mercedes and results continue to support the reserve model with the most significant results returned from Casa Blanca. Minera Florida, Chile The 2015 exploration program at Minera Florida is focused on infill drilling to replace mineral resources that were previously upgraded to mineral reserves, testing new areas with the aim to discover a new high potential target, and delineation drilling to further improve the reliability of life-of-mine mineral reserves.The Company expects to complete 10,000 metres of infill drilling, 5,000 metres of exploration drilling and 2,000 metres of delineation drilling over the course of 2015. 21 During the third quarter, the underground infill program continued with Manda, Lisset, Lorena, Falla Hallazgo, Florencia, Mina Este and Polvorin returning positive results.The positive assay results at most infill targets continue support the objective of upgrading mineral resources and mineral reserve replacement. Jacobina, Brazil The 2015 exploration program at Jacobina is focused on extensive infill drilling with the aim to improve geologic knowledge and mineral continuity in support of mineral resource conversion and mineral reserve delineation. During the third quarter, infill drilling continued at the Canavieras North and South, Morro do Vento and João Belo mines, with results continuing to support the higher grades in the mineral resource and mineral reserve models.Infilling drilling during the quarter returned above average grades and widths at all targets. Development activities to access the Canavieiras ore bodies supported by the infill programs began in the third quarter. Cerro Moro, Argentina The 2015 exploration program at Cerro Moro is focused on detailed mapping, outcrop and soil sampling, and targeted core drilling with the aim to discover a new high grade structure within the current property boundaries.The Company expects to complete 10,500 metres of drilling over the course of 2015. During the quarter, exploration drilling continued to test the Gabriela Northwest, Michelle and Guillermina targets.Exploration drilling has intercepted broad intervals of continuous low grade gold and silver, and follow-up drilling is planned to test for the potential of higher grade veins within the structures.Results from condemnation drilling completed in June at the Escondida Central Dump area returned no anomalous values that could identify potential exploration targets. Canadian Malartic Corporation, Canada As 50-50 partners in the Canadian Malartic Corporation, Yamana and Agnico jointly explore the Kirkland Lake, Hammond Reef, Pandora, and the Wood-Pandora properties.The 2015 exploration programs include the following: 22 · Pandora - continued drill testing of near surface and underground targets while concurrently constructing an exploration tunnel from the Lapa mine 101 level to the west for approximately 1 kilometre ("101-W") to facilitate additional subsurface drill testing; · Kirkland Lake - focused drill testing of the Upper Canada, AK and other surface targets; · Upper Beaver - an internal Preliminary Economic Assessment on the deposit; and · Canadian Malartic mine - limited drilling of the South Odyssey mineral body. At Pandora, underground development on the 101-W exploration drift from the adjacent Lapa mine commenced in February 2015 and approximately 691 metres of development was completed by the end of the third quarter of 2015.For the full year, approximately 940 metres of development is planned. In mid-June 2015, underground drilling resumed from the 101-W exploration drift and approximately half of the proposed 2015 program (approximately 7,000 metres) was completed by the end of the third quarter.The focus of the current exploration program is to test for extensions to the Branch zone and C zone on the Pandora property. During the third quarter, drilling at Kirkland Lake continued to add value as assays returned both high grade and broad low grade results.A review of an internal Preliminary Economic Assessment for Upper Beaver continued during the quarter and is expected to be completed by the end of the year.Compilation and limited exploration drilling is ongoing on the district land holdings. At the end of the third quarter of 2015, 28 holes (24,537 metres) of drilling had been completed on the Odyssey zones.Drilling and data compilation will continue in the fourth quarter. Brio Gold The 2015 exploration program for Brio Gold is focused at Pilar on infill drilling in support of operations, limited mineral resource expansion drilling and delineation drilling at Maria Lazarus, and at Fazenda Brasileiro on replacing the mineral resource base.Brio Gold expects to complete 40,000 metres of drilling at Pilar and Maria Lazarus over the course of 2015, an increase of 14,500 metres more than the program outlined in the second quarter.The increase is due to an internal reallocation of funds at the operation and the impact of the depreciation of the Brazilian Real.At Fazenda Brasileiro, 36,000 metres of exploration drilling and 44,000 metres of infill drilling are expected over the course of 2015. During the third quarter, infill drilling at Pilar continued to return positive results including narrow intervals at mineable grades and the discovery of ore shoots in an area previously identified as internal waste will be tested further for possible mineral resource classification.At Maria Lazarus, delineation and exploration drilling continued during the quarter. 23 During the third quarter, drilling advanced at E388 East, the new discovery at Fazenda Brasileiro that is at relatively shallow depth (350 metres) and near existing primary infrastructure.Exploration drilling continues to return results at E388 East that are similar in thickness and grade to those seen in the early years of the mine, and support the potential for mineral resource expansion.Infill drilling during the third quarter at Fazenda Brasileiro intercepted intervals of above average thickness and grades that support the potential to extend the eastern portion of the mineralized zone. OUTLOOK AND STRATEGY The Company strives to maximize production with the lowest level of capital and operating costs, with the objective of generating sustainable and increasing cash flow. In 2015, the Company expects to deliver gold production in line with previous guidance.Annual copper production is expected to exceed guidance of 120 million pounds, while silver production is expected to come in under guidance of 9.6 million ounces, driven mostly by lower than expected silver grades at the El Peñón mine. Consistent with prior years, the Company expects higher gold production in the second half of the year compared to the first half of the year, which was evidenced by the increase in production at most mines during the third quarter.Consolidated fourth quarter production levels are also expected to exceed third quarter production levels.The expected increases will come from increases in production improvements at Mercedes, El Peñón, Gualcamayo and Chapada. With respect to costs, the table below summarizes company-wide cash costs and AISC for the third quarter, first nine months of the year and projections for the second half of 2015, clearly demonstrating the positive trend in costs over the first nine months of the year. Three Months Ending Sep 30th Nine Months Ending Sep 30th Second Half Projection Cash costs for continuing operations per ounce of gold $ $ $ AISC for continuing operations per ounce of gold $ $ $ With the advancement of the Brio Gold monetization plan, the table below provides a preview of the Company's profile excluding the non-core operations.The impact of the consolidated costs for the Company’s seven core mines for the same periods demonstrate an even more favourable trend, summarized as follows. 24 Three Months Ending Sep 30th Nine Months Ending Sep 30th Second Half Projection Cash costs for core mines per ounce of gold $ $ $ AISC for core per ounce of gold $ $ $ Consistent with expected gold production increases, cash costs are expected to be lower in the second half of the year compared to the first half of the year, with a further decrease expected in the fourth quarter from that of the third quarter. For Brio Gold, estimated cash costs for 2015 are forecast to be approximately $710 per ounce of gold, and AISC approximately $905 per ounce of gold. However, on a go forward basis costs are expected to be lower as evidenced by third quarter results showing cash costs and AISC at $658 and $866 per ounce of gold, respectively. In the absence of the foreign exchange hedges, that will be extinguished by year end, the Company's cash costs on a co-product basis, cash costs and AISC would have improved as follows: Three Months Ending Sep 30th Nine Months Ending Sep 30th Co-product cash costs per ounce of gold $
